ORDER
The Disciplinary Review Board on June 22, 1999, having filed with the Court its decision concluding that RICHARD M. MIL-STEAD of VINELAND, who was admitted to the bar of this State in 1965, should be reprimanded for violating RPC 1.15(a) (failing to safeguard escrow funds), RPC 8.4(c) (disobeying an obligation under the rules of a tribunal), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that RICHARD M. MILSTEAD is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.